

FARMOUT AGREEMENT
Rio Vista Gas Field
Cache Slough Prospect
Solano County, California






THIS AGREEMENT is made effective the 25th day of May, 2005 between Production
Specialties Company (hereinafter referred to as “PSC”) and Delta Oil and Gas,
Inc. (hereinafter referred to as “DOG”).


WHEREAS, PSC represents and warrants that it has the right to earn an interest
in oil and gas leasehold interests in and to certain lands located in Sections
6, 7 & 18, Township 4 North, Range 3 East, M.D.B.M., Solano County, California.
Said lands being further described on the attached Exhibit “A” and Area of
Mutual Interest (AMI).


WHEREAS, DOG desires the right to earn from PSC an assignment, pursuant to
paragraph 3 below, of PSC’s interest in said leases, lands and Prospects. PSC is
willing to grant such right and/or option as provided herein.


NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, to be kept and performed by the parties hereto, and other
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto do hereby agree as follows:



1.  
TEST WELL



On or before July 1, 2005, on behalf of DOG and its partners, PSC shall
participate in drilling the initial test well (“C&C Minerals-NNG #1-7”) to a
depth of 7,000’ TVD or deep enough to adequately test the Mokelumne, Bunker and
Starkey seismic anomalies. The Test Well shall be directionally drilled to
intersect potential productive sands.



2.  
COSTS



DOG shall pay 18.75% of 100% of all costs and expenses of drilling, testing
completing and equipping the C&C Minerals-NNG #1-7 which shall include the costs
of the wellhead and other required surface production equipment, and all
pipelines and meters required to produce and transport the gas production to a
gas sales line or other point where the production can be marketed and sold, or
18.75% of 100% of all costs associated with the plugging and abandoning the C&C
Minerals-NNG #1-7, whichever is the case. An Authorization for Expenditure for
the C&C Minerals-NNG #1-7 shall be forwarded to DOG prior to commencement of
drilling operations. This Authorization of Expenditure shall represent the
estimated cost of the C&C Minerals-NNG #1-7 and PSC shall have the right to
demand and receive from DOG payment in advance of its respective share of the
Authorization of Expenditure. DOG shall pay the full amount of the payment so
invoiced prior to commencement of drilling operations. In the event
 
 
 

--------------------------------------------------------------------------------


 
 
DOG fails or refuses to make such advance payment, then DOG shall forfeit all of
its right, title and interest under this Agreement.


The Authorization for Expenditure is merely PSC’s reasonable good faith estimate
of the costs and expenses of the #1-7 Well. Actual costs and expenses of the
#1-7 Well may exceed the Authorization for Expenditure in which case DOG shall
pay its proportionate share of all such excess costs and expenses. PSC shall
have the right to demand and receive from DOG payment in advance of its
respective share of any estimate costs and expenses in excess of the
Authorization for Expenditure. If DOG fails or refuses to make any such advance
payments, DOG shall forfeit all right, title and interest under this Agreement.



3.  
EARNING



If the Test Well is completed as a well capable of producing oil and/or gas in
paying quantities, DOG shall own and be entitled to 12.50% of 8/8ths working
interest in and to the Oil and Gas Leases set out in Exhibit “A”. Said working
interest of leases shall be delivered to DOG at no less than 68% of 8/8ths net
revenue interest in the Test Well. PSC makes no representation or warranty of
net revenue interest except for the foregoing warranty of net revenue interest
in the Test Well.



4.  
FIRST SALE



First sales shall occur when all drilling, completion, testing and installation
of all producing facilities are in place and the Test Well is ready for sales in
to a gas transmission line or in to any line deemed a “sales point”. PSC shall
notify DOG of first sales and shall prepare an assignment of said earned working
interest to DOG and recorded with the operator Paul Graham Drilling.



5.  
WELL GEOLOGIC AND GEOPHYSICAL DATA



DOG will be provided with all drilling reports, including logs pertaining to the
Test Well and will have full access, at its own risk and expense, during
drilling and/or completion.


OPERATING AGREEMENT


All operations on the “AREA OF MUTUAL INTEREST” (AMI) will be conducted in
accordance with the terms and provisions of the 1989 Form 610 AAPL Joint
Operating Agreement, including 1984 COPAS Accounting Procedures, a copy of which
is attached hereto as Exhibit “C”. Said Operating Agreement designates Paul
Graham Drilling as Operator. In the event of a conflict, the terms and
provisions of this Agreement shall prevail over the Operating Agreement.



6.  
SHUT-IN GAS PAYMENTS



In the event the Test Well is completed as a well capable of gas production in
paying quantities but is shut-in because of a lack of a pipeline connection or
market for such gas (hereinafter referred to as “shut-in gas well”), PSC shall
immediately notify DOG of such fact and PSC shall inform Paul Graham Drilling of
their responsibility and obligation to pay all shut-
 
 

--------------------------------------------------------------------------------


 
 
in gas payments that may be permitted to maintain the affected lease(s) and PSC
shall inform Paul Graham Drilling to provide DOG with copies of all receipts
made and given.



7.  
COMPLIANCE WITH LAWS, RULES AND REGULATIONS



PSC shall inform Paul Graham Drilling to comply with all rules and regulations
required as operator and shall also require that all of their operators,
contractor and subcontractors comply with any and all applicable laws and
regulations, federal, state and local, and with the requirements of each
regulatory body or official asserting jurisdiction over operations hereunder.



8.  
SUCCESSORS IN INTEREST



This Agreement and its terms are personal in nature and the underlying
leaseholds shall not be assigned and/or sold without the prior written consent
of the parties hereto, such consent shall not be unreasonably withheld.



9.  
CONFLICT



This Agreement shall supersede any prior correspondence or oral communication
between the parties. This Agreement may only be amended in writing.



10.  
FORCE MAJEURE



If PSC is rendered unable, wholly or in part, by force majeure to carry out its
obligations under this Agreement, other than the obligation to make money
payments, it shall give DOG prompt written notice of the force majeure with
reasonably full particulars concerning it. Thereupon, so far as PSC is affected
by the force majeure, such obligations shall be suspended during the continuance
of the force majeure and for such time thereafter as is reasonably required to
resume performance of the obligation(s) following removal of the force majeure
situation. The term “force majeure”, as herein employed, shall mean an act of
god, strike, lockout or other industrial disturbance, act of public enemy, war,
blockade, public riot, lightning, fire, storm, flood, explosion, governmental
action, governmental delay, restraint or inaction, unavailability of equipment
or any other cause, whether of the kind specifically enumerated above or
otherwise, which is not reasonably within the control of PSC.



11.  
TAX PARTNERSHIP



It is not intended by this Agreement to create, nor shall this Agreement be
construed as creating any relationship between the parties hereto of employer
and employees, or any partnership, or association or corporation between the
parties hereto. The liabilities of the parties hereto shall be as set forth in
this Agreement and PSC and DOG shall be responsible only for their share of the
costs, expenses, debts or obligations incurred hereunder as herein provided. The
parties hereto agree as between themselves to elect to be excluded from the
application of Subchapter K of Chapter I of Subtitle A of the United States
Internal Revenue Code of 1954, as amended, and similar provisions of the
statutes of any state.


--------------------------------------------------------------------------------






12.  
NOTICE



Except as otherwise specifically provided herein, any notice or other
communication required hereunder shall be considered as having been given if
delivered personally, or if mailed postage prepaid or telephone addressed to the
following address respectively:


PRODUCTION SPECIALTIES CO.                                           DELTA OIL
AND GAS, INC.
P.O. Box
22497                                                                            
#300-1055 West Hastings Street
Bakersfield, CA.
93390                                                               Vancouver,
B.C. V6E 2E9
(661) 616-0526
phone                                                                 Canada
(661) 616-0528
fax                                                                       (604)
602-1500 phone
ATTN: Dero Parker,
Jr.                                                             (604) 602-1525
fax
                                                                                                     ATTEN:
Doug Bolen


   13. NON-DISLOSURE


All information regarding the Test Well or any subsequent well(s) shall be held
confidential. DOG shall not disclose any such confidential information to third
parties without the prior consent of PSC. PSC is aware that DOG may request
certain public informational disclosures from time to time and PSC will allow
such releases provided that such disclosures will not detrimentally affect the
potential assets attributable to this Farmout Agreement.


IN WITNESS WHEROF, the parties have executed or have caused this instrument to
be executed by their duly authorized officers and/or representatives.




PSC:      DOG:


PRODUCTION SPECIALTIES CO.   DELTA OIL AND GAS, INC.






By:/s/ Dero Parker, Jr.                                                  By:/s/
Doug Bolen                                      
           Dero Parker,
Jr.                                                              Doug Bolen
          
President                                                                        President
 
 
 

--------------------------------------------------------------------------------

